





Exhibit 10.26




AMENDMENT NO. 1 TO
LOUISIANA-PACIFIC CORPORATION
2013 OMNIBUS STOCK AWARD PLAN


The Board of Directors (the “Board”) of Louisiana-Pacific Corporation (the
“Corporation”) has approved and adopted this Amendment No. 1 (this “Amendment”)
to the Louisiana-Pacific Corporation 2013 Omnibus Stock Award Plan, effective
May 3, 2013 (the “Plan”), as of February 5, 2018 (the “Amendment Adoption
Date”), pursuant to the Board’s authority under Article 13 of the Plan. This
Amendment will be effective as described herein. The Plan is hereby amended as
follows:


Part I.


Clause (2) of Section 4.4(b) is hereby deleted in its entirety and replaced with
the following:


(2) The number of Shares tendered (by actual delivery or attestation) or
withheld from an Award to pay the exercise price of the Award or to satisfy (up
to but not exceeding) the minimum tax withholding obligation or liability of a
Participant shall be added back to the number of Shares available for delivery
pursuant to Awards; provided, however, that such recycling of Shares for tax
withholding purposes is limited to 10 years from the latest date of stockholder
approval of the Plan if such recycling involves Shares that have actually been
issued by the Corporation.


Part II.


Section 7.1 is hereby deleted in its entirety and replaced with the following:


7.1 General. Subject to adjustment pursuant to Article 12 of the Plan and except
with respect to stock options granted (in compliance with Code Section 409A and
applicable stock exchange requirements) in substitution for or in assumption or
conversion of, stock options held by awardees of an entity engaging in a merger,
acquisition, spin-off or other corporate transaction with the Corporation, the
exercise price for each stock option may not be less than 100 percent of the
Fair Market Value of the Common Stock on the date of grant. Stock options will
be exercisable for such period as specified by the Administrator in the
applicable Award Agreement, but in no event may options be exercisable for a
period of more than ten years after their date of grant. No award of stock
options will include the right to receive dividends or dividend equivalents.




Part III.


Section 8.1 is hereby deleted in its entirety and replaced with the following:


8.1 Stock appreciation rights may be granted in tandem with a stock option, in
addition to a stock option, or may be freestanding and unrelated to a stock
option. Stock appreciation rights granted in tandem or in addition to a stock
option may be granted either at the same time as the stock option or at a later
time. A stock appreciation right will entitle the Participant to receive from
the Corporation an amount equal to the increase in the Fair Market Value of a
Share on the exercise of the stock appreciation right over the grant price.
Subject to adjustment pursuant to Article 12 (Adjustments upon Certain Changes
in Capitalization) of the Plan and except with respect to stock appreciation
rights granted (in compliance with Code Section





--------------------------------------------------------------------------------





409A and applicable stock exchange requirements) in substitution for or in
assumption or conversion of, stock appreciation rights held by awardees of an
entity engaging in a merger, acquisition, spin-off or other corporate
transaction with the Corporation, the grant price for each stock appreciation
right may not be less than 100 percent of the Fair Market Value of the Common
Stock on the date of grant, and in no event may stock appreciation rights be
exercisable for a period of more than ten years after their date of grant. The
Administrator may determine in its discretion whether the stock appreciation
right may be settled in cash, Shares, or a combination of cash and Shares. No
award of stock appreciation rights will include the right to receive dividends
or dividend equivalents.


Part IV.


Section 14.1 is hereby deleted in its entirety and replaced with the following:


14.1 Tax Withholding. The Corporation will have the right to deduct from any
settlement of any Award under the Plan, including the delivery or Vesting of
Shares, any federal, state, or local taxes of any kind required by law to be
withheld with respect to such payments or to take such other action as may be
necessary in the opinion of the Corporation to satisfy all obligations for the
payment of such taxes. The recipient of any payment or distribution under the
Plan must make arrangements satisfactory to the Corporation for the satisfaction
of any such withholding tax obligations. The Corporation will not be required to
make any such payment or distribution under the Plan until such obligations are
satisfied. The Board or the committee of the Board designated to administer the
Plan, in its discretion, may permit a Participant to satisfy the Participant's
federal, state, or local tax, or tax withholding obligations with respect to an
Award by having the Corporation retain the number of Shares having a Fair Market
Value equal to the amount of taxes or withholding taxes. In no event will the
fair market value of the Common Stock to be retained pursuant to this Section
14.1 with respect to an employee to satisfy applicable withholding taxes in
connection with the benefit exceed the maximum statutory tax rates applicable
with respect to such employee regarding the applicable jurisdiction.


Effectiveness; General Terms.


Part I and Part IV of this Amendment are effective as to all Awards outstanding
under the Plan as of the Amendment Adoption Date (and all Awards granted after
the Amendment Adoption Date) except to the extent that such application would
cause an Award that otherwise would qualify as “qualified performance-based
compensation” under Code Section 162(m) from so qualifying. This Amendment is
otherwise effective as of the Amendment Adoption Date. Except as amended by this
Amendment, the Plan shall remain in full force and effect. Capitalized terms
used but not defined in this Amendment have the respective meanings ascribed
thereto in the Plan.





